Title: 28th.
From: Adams, John Quincy
To: 


       The weather very cold. No appearance of rioters as yet, tho’ it is this evening reported that there are 1500, within four miles of Cambridge. We dansed this evening at Chandler ists. Last night the ΦBK met at Burge’s chamber. Little and Cranch read disser­tations. Freeman and Packard, a disputation upon the Question, whether good order is promoted more by the rewarding of virtue, than by the punishment of vice. Mr. Ware and Mr. Harris disputed extempore. Baron was admitted, after which the meeting was adjourned for a fort’night.
      